Exhibit 99.1 NEITHER THIS NOTE NOR THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE OR OTHER SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED, OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER SUCH ACT OR PURSUANT TO AN EXEMPTION FROM REGISTRATION AVAILABLE UNDER SUCH ACT. VISION-SCIENCES, INC. 2 June 16, 2014 FOR VALUE RECEIVED, the undersigned, VISION-SCIENCES, INC., a corporation formed under the laws of Delaware (the “ Borrower ”), hereby promises to pay to LEWIS C. PELL (“ Lender ”), the principal amount of FIVE MILLION DOLLARS ($5,000,000) or such lesser amount as may be advanced hereunder and remain outstanding, together with interest accrued thereon as provided below on the amount outstanding under this Note until such amount has been paid (the “ Loan Amount ”) in lawful money of the United States of America on or before the Maturity Date (as defined below). AGREEMENT 1.
